Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on May 19, 2021. Claims 1-19 are now pending in the application for examination.
	
Priority
3.	Receipt is acknowledged of papers submitted (EP 17160243,6, filed 03/10/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 05/19/2021 are acknowledged.
With respect to the rejections of claims 1-19 under 35 U.S.C. 103, the applicant’s amendment/arguments (see REMARKS, pages 6-10) have been fully considered and are persuasive. Accordingly, the previous office action sent on 02/19/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
transmitting terminal preference data to the radio network in an uplink transmission, the terminal preference data indicating a preference of the terminal to receive one of direct or indirect downlink transmission when the terminal operates or intends to operate over a relay of the radio network ... ; receiving information from the network node indicating a selection of a one of the direct or indirect downlink data transmission of the data connection; and ... configured according to said received information” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-7.
The prior art of record also fails to fairly show or suggest the claimed method (claim 8) carried out in a radio network including a network node for setting up a connection with a terminal, comprising the novel and unobvious limitations as “receiving terminal preference data in an uplink from the terminal, said terminal preference data indicating a preference of the terminal to receive one of direct or indirect downlink transmission when the terminal operates or intends to operate over a relay ... ; transmitting information to the terminal, the transmitted information indicating a selection of a one of the direct or indirect downlink data transmission of the data connection; and transmitting resource data ... configured according to said transmitted information” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 9-18.
method for bearer modification for a terminal in connected mode communication with a network node of a wireless communication network, wherein the terminal is configured with an indirect uplink connection via a relay and a direct downlink connection from the network node, which comprises measuring signal quality of downlink data ... ; transmitting an in-coverage indicator, indicating out of coverage, based on the detected signal quality; and receiving bearer modification data of an indirect downlink connection from the network node, responsive to transmitting said in-coverage indicator” as recited in claim 19.

6. 	References U.S. 10,405,257; U.S. 10,924,912; U.S. 2018/0092017 and U.S. 2019/0239147are cited because they are put pertinent to improve the devices’ communication through relay in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


July 21, 2021